                          UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                ROCK HILL DIVISION

Teressa Williams,                           )        C/A No. 0:17-cv-1203-DCC
                                            )
                                 Plaintiff, )
                                            )
vs.                                         )
                                            )                      ORDER
Commissioner of Social Security,            )
                                            )
                                 Defendant. )
_____________________________________ )

       On October 22, 2018, Paul Townsend McChesney, counsel for Plaintiff, filed a

motion for attorney's fees pursuant to the Equal Access to Justice Act (“EAJA”) ECF No.

22. In the motion, McChesney requests reimbursement for representation provided in the

above-referenced case in the amount $3,128.13 (representing 5.5 hours of work at a rate

of $193.50 per hour for the attorney’s time and 21.5 hours of work at a rate of $96.25 for

the paralegal’s time) and $20.01 in expenses. Id. On October 15, 2018, Defendant filed

a Response in Support of Counsel's motion. ECF No. 23.

       Under the EAJA, a court shall award attorney's fees to a prevailing party in certain

civil actions against the United States unless the court finds that the government's position

was substantially justified or special circumstances make an award unjust. 28 U.S.C.

§ 2412(d)(1)(A). To determine whether the Commissioner was “substantially justified” in

terminating social security benefits and thus whether an award of attorney's fees under the

EAJA is warranted, a court asks whether there was arguably substantial evidence to

support the Commissioner's position. Anderson v. Heckler, 756 F.2d 1011 (4th Cir. 1984).

However, an EAJA attorney's fees award is payable to the litigant and, therefore, is subject
to an offset to satisfy the litigant's pre-existing debt to the Government. Astrue v. Ratliff,

560 U.S. 586, 594 (2010).

       After careful consideration of the parties' filings and the applicable legal authority,

the Court concludes that the Commissioner's position was not substantially justified and

that the requested fees should be awarded. As noted, the Commissioner does not object

to Plaintiff's motion for an award of fees.

       Therefore, Plaintiff's motion for attorney's fees under the EAJA is granted. The

Commissioner is ordered to award Plaintiff $3,128.13 in attorney’s fees. EAJA fees

awarded by this Court belong to the Plaintiff and are subject to offset under the Treasury

Offset Program (31 U.S.C. § 3716(c)(3)(B) (2006)). In the event Plaintiff has no present

debt subject to offset and Plaintiff has executed a proper assignment to Plaintiff’s counsel,

Defendant is directed to make the payment due to Plaintiff’s counsel. If Plaintiff has no

debt subject to offset and no proper assignment has been made by Plaintiff to counsel,

Defendant is directed to make the check due pursuant to this Order payable to Plaintiff and

delivered to Plaintiff’s counsel.

       IT IS SO ORDERED.

November 14, 2018                                        s/Donald C. Coggins, Jr.
Spartanburg, South Carolina                              United States District Judge
